Title: To Thomas Jefferson from Philip Wilson, 13 April 1802
From: Wilson, Philip
To: Jefferson, Thomas


            
              Washingtonthe 13th: April 1802
            I am the unfortunate Claimant for the Ship Mentor; so long yr: Supplicant for Compensation, of the British Government for the Destruction of that Ship; and Cargo: in time of Peace; the pursuit of Superior Velocity, in the Sailing of Shipping, caused me to build that Ship; I having been bred in the Mercantile line of Trade from an early period of my life, made the Stepping of Masts, and form of Vessels for Fast Sailing my Studdy. Would your Excellency permit me the honour to lay before you three Drawings of Ships: i.e. An 80 Gun Ship on two Decks; A Ship for War or Trade, of 500: tuns burthen; And what would make a beautiful Tender, or Sloop of War of 18: Guns: I doubt not—Under your Excellencys Patronage—they, with the Hydrostatic Discussion thereto belonging, might be productive of Velossity in your Navy, Superior to any in Europe, or any other part of the World. The Experiment might be readily made by building the smalles Ship of 260: tuns, tunnage, which with all the other, are finished for the Floor & Carpenters; And when built and prepared in the properest manner for Sea: If she does not sail round or faster than the fastest sailing Ship of any in the Chesapeak, Delaware, or United States (whoes Shipping for Velocity is equal to any in the World) I shall forfeit all pretence to any place or Profit for my Research & trouble.
            They are constructed on the principles of a Hydrostatic Discussion and Deliniation of 47: propositions founded on simple reasoning and Demonstration; and Supported by the Natural Phylosophy of Sir Isaac Newton;—With 10: or 11: general Rules for Drawing—From which a Ship of more Velocity, and other good properties, may be formed, than any that ever yet gave Chase to, or Ran from an Enemy in the most impetious Sea. I shall wait your Excellency’s commands And am with the most profound respect,
            Honoured Sir, Your obedient Citizen and humble Servant
            
              Philip Wilsonat Mr: Roades’s Inn,near the Treasury
          